Citation Nr: 1823885	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  13-23 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to an increased disability rating for degenerative joint/degenerative disc disease of the lumbar spine, intervertebral disc syndrome, vertebral fracture, to include whether the reduction of the evaluation from 20 percent to 10 percent, effective January 10, 2012, was proper.

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to April 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  

These matters were remanded by the Board in August 2015 for further development.

A claim stemming from a rating reduction action is a claim for restoration of the prior rating and, typically, does not contemplate a claim for an increased rating.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991); Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).  However, in this case, the September 2012 rating decision was issued subsequent to the Veteran's December 2011 claim for entitlement to an increased disability rating for his lumbosacral spine compression.  Therefore, the Veteran's appeal from the rating action has brought before the Board the issue of the propriety of the rating reduction, as well as the claim for an increased rating for the lumbar spine disability.

In an October 2016 rating decision, the Agency of Original Jurisdiction (AOJ) granted a 20 percent disability rating for degenerative joint/degenerative disc disease of the lumbar spine, intervertebral disc syndrome, vertebral fracture (previously rated as lumbosacral spine compressive changes with anterior loss of height and wedging of L3/L4) [hereinafter lumbar spine disability], effective September 16, 2016.  As the Veteran has not been granted the maximum benefit allowed for the entire appeal period, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

During his May 2015 hearing before the Board, the Veteran testified that he is hoping to get increased disability ratings for the worsening numbness in his legs.  In the September 2012 rating decision, the Veteran's claims of entitlement to increased disability ratings for peripheral neuropathy of the right and left lower extremities were denied.  The Veteran's October 2012 notice of disagreement indicated disagreement only with the reduction of the disability rating for his service-connected lumbar spine disability.  See also October 2012 representative statement.  Accordingly, the Board finds a timely notice of disagreement as to entitlement to increased disability ratings for peripheral neuropathy of the right and left lower extremities was not received, and therefore those issues are not currently before the Board.

The issues of entitlement to increased disability ratings for peripheral neuropathy of the right and left lower extremities have been raised by the record in the Veteran's May 2015 hearing testimony, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDINGS OF FACT

1. In a December 2009 rating decision, the RO assigned a disability rating of 20 percent for the Veteran's lumbar spine disability, effective December 31, 2008.

2. In a September 2012 rating decision, the RO reduced the Veteran's rating for the lumbar spine disability to 10 percent, effective January 10, 2012.  

3. The reduction of the lumbar spine disability rating did not result in a decreased combined disability rating.

4. At the time of the September 2012 rating decision, improvement in the Veteran's lumbar spine disability under the ordinary conditions of life and work had not been demonstrated.

5. Throughout the appeal period, the Veteran's lumbar spine disability is manifested by forward flexion of the thoracolumbar spine which more nearly approximates greater than 30 degrees but not greater than 60 degrees.  Ankylosis and incapacitating episodes due to intervertebral disc syndrome (IVDS) have not been shown.

6. The Veteran's combined disability rating is 40 percent.

7. The preponderance of the competent and credible evidence of record weighs against finding that the Veteran is unable to secure and follow substantially gainful employment as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1. The reduction of the rating for the service-connected lumbar spine disability from 20 percent to 10 percent, effective January 10, 2012, was improper, and restoration of the 20 percent disability rating is warranted.  38 U.S.C. §§ 1155, 5107, 5112 (2012); 38 C.F.R. §§ 3.105, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5235 (2017).

2. The criteria for a disability rating in excess of 20 percent for the service-connected lumbar spine disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235, 5243 (2017).

3. The criteria for entitlement to TDIU have not been met.  38 U.S.C. §§ 1155, 5103, 5103A (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Given the July 2016 receipt of First Chiropractic treatment records, the September 2016 VA back examination report and September 2016 addendum, and the readjudication of the claims in October 2016, the Board finds there has been substantial compliance with its August 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

II. Rating Reduction

The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C. § 1155.  When a veteran's disability rating is reduced by a RO without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).

Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10.  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the veteran's disability.  Schafrath, 1 Vet. App. at 594.  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344.  The provisions of 38 C.F.R. § 3.344(c), however, specify that the provisions of 38 C.F.R. § 3.344(a) and (b) are only applicable for ratings which have continued for long periods at the same level (five years or more).  They do not apply to disabilities which have not become stabilized and are likely to improve.

Further, under the provisions of 38 C.F.R. § 3.105, when a reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The veteran must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore.  Additionally, a veteran must be given notice that he has (1) 60 days to present additional evidence to show that compensation payments should be continued at the present level, and (2) 30 days to request a predetermination hearing.  38 C.F.R. § 3.105(e), (i).

Here, in a December 2009 rating decision, the RO assigned a disability rating of 20 percent for the Veteran's lumbar spine disability, effective December 31, 2008.  In a September 2012 rating decision, the RO reduced the Veteran's rating for the lumbar spine disability to 10 percent, effective January 10, 2012.  The September 2012 rating decision did not result in a reduction in overall compensation payments currently being made to the Veteran.  Accordingly, the Board finds the claim is not subject to the notification requirements of 38 C.F.R. § 3.105(e).  Further, the greater protections set forth in 38 C.F.R. § 3.344 do not apply in this case because the 20 percent disability rating was not in effect for five or more years at the time of the reduction effective January 2012.

Therefore, the issue before the Board is whether the Veteran's lumbar spine disability improved as of the September 2012 rating decision.  The Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  In addition, it must be determined that an improvement in a disability had actually occurred; and that such improvement actually reflected an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See 38 C.F.R. §§ 4.1, 4.2, 4.13; see also Brown v. Brown, 5 Vet. App. 413, 420-22 (1993).  The Board must consider the entire medical history and apply the preponderance of the evidence standard in its determination.  Schafrath, supra; Brown, supra.

After reviewing the evidence of record, the Board finds that there is competent and credible evidence that the Veteran's lumbar spine disability had not improved at the time of the September 2012 rating decision.  The Board is mindful that, in reducing the disability rating from 20 percent to 10 percent, the RO considered the results of the Veteran's January 2012 VA examination, which tended to show that the Veteran's service-connected lumbar spine disability did not meet the criteria for a 20 percent disability rating.  Crucially, however, the RO failed to make a specific determination that there was an actual improvement in the Veteran's ability to function under the ordinary conditions of life and work.  After considering the Veteran's entire medical history, a preponderance of the evidence does not show a material improvement in the service-connected lumbar spine disability.

Upon VA examination of the thoracolumbar spine in October 2009, the Veteran complained of constant back pain which was centralized, but radiated upward with prolonged sitting.  The Veteran described the pain as a severe and constant throbbing and tingling.  The Veteran treated the pain with ibuprofen and Flexeril.  The VA examiner noted a history of fatigue, decreased motion, stiffness, weakness, spasms, and pain.  The Veteran reported he was unable to walk more than a few yards, and that he used both a back brace and a cane.  Upon examination, the Veteran had an antalgic, slow, waddling gait, as well as bilateral guarding and pain with motion of the back.  Range of motion testing of the thoracolumbar spine revealed objective evidence of painful motion, with flexion to 35 degrees, extension to 22 degrees, left lateral flexion to 21 degree, right lateral flexion to 30 degrees, left lateral rotation to 20 degrees, and right lateral rotation to 15 degrees.  Following repetitive use, the Veteran's right lateral flexion was reduced to 18 degrees.  The Veteran also displayed guarded movements, but no exaggerated tenderness.

The October 2009 VA examiner opined that the Veteran's service-connected lumbar spine disability prevented exercise and sports, had a severe effect on chores and recreation, a moderate effect on shopping and traveling, and a mild effect on bathing, dressing, toileting and grooming.  Regarding employability, the VA examiner opined the Veteran could not tolerate heavy manual labor, repetitive bending or heavy lifting, pushing/pulling, or prolonged weight bearing.  The examiner stated the Veteran was unsteady on his feet and should not work at heights due to potential for falls.  However, the examiner opined that sedentary employment was feasible with frequent changes in position, although the Veteran's pain level would be distracting for concentration purposes.

During an August 2010 VA physical medicine rehabilitation (PMR) doctor consultation, the Veteran described a chronic pain in his low back, rated 8 out of 10 in severity.  The Veteran reported previously seeing a chiropractor three times per week which he thought helped, but that he could no longer afford those visits.  The Veteran reported he had retired from his work as a manager of an auto parts store because he could not tolerate the standing.  Upon examination, the physician stated range of motion testing of the lumbar spine revealed flexion of the Veteran's hands to his mid-thigh, minimal extension with pain, and side bends and rotation were okay.  The Veteran was able to heel and toe walk.  The physician prescribed gabapentin for the Veteran to start very slowly, as he previously reported side effects of nightmares and sleepiness with that medication.

A July 2011 VA primary care physician note indicated the Veteran continued to suffer with back pain and radiculopathy.  The physician noted the August 2010 PMR evaluation for the Veteran's back pain, and that although the Veteran had been offered physical therapy at the Prescott VA Medical Center (VAMC), the Veteran had declined due to the travel required.  At this visit, the Veteran reported back pain rated 7 out of 10 in severity.  He reported taking Motrin for the pain, and that he had discontinued taking gabapentin due to experiencing confusion.  The Veteran agreed to continued pain control with only medication treatment, as he did not want to travel to the Prescott VAMC for PMR.

The Veteran underwent a VA back examination in January 2012.  At that time, the Veteran reported constant back pain in all positions including sitting, walking, and lying down.  The VA examiner stated these reports indicated a nonorganic problem.  The Veteran reported taking only ibuprofen intermittently as he had discontinued gabapentin.  The Veteran reported hunting and fishing, and using a cane, although the VA examiner reported the cane was not prescribed and stated the Veteran was observed ambulating well and performing required activities without the cane, which the examiner opined indicated the cane was not medically necessary.  

The January 2012 VA examiner reported that upon examination, the Veteran stood up symmetrically, and his Minor's test was normal.  He has a positive Waddell's test for superficial tenderness, non-anatomic tenderness, axial loading, simulated rotation, regional disturbance, and distraction.  The examiner stated that when the Veteran was asked, he would not forward flex or extend his back at all, but with distraction he was able to bend near 90 degrees.  The VA examiner stated the Veteran could perform a heel walk, toe walk, hop on each foot, and rise from a squatted position.  He also had a normal Romberg, normal gait without his cane, no difficulty dressing or getting on and off the exam table without assistance, and no evidence of pain.  The January 2012 VA examiner opined the Veteran did not have objective evidence of any back abnormality even though he had compression fractures reported at L3 and L4.  The examiner also opined the Veteran's back did not prevent him from seeking and maintaining gainful employment nor limit his physical activities, as he continued to hunt and fish as a hobby, drive, and do his own self-care.  The examiner also stated the Veteran quit working as an auto parts salesman when he was able to obtain disability benefits from the Social Security Administration (SSA) in 2009.

However, later in January 2012, the Veteran reported to his treating VA primary care physician that he continued to experience back pain, and took Motrin for the back pain.  The VA primary care physician ordered a new MRI.  The February 2012 VA MRI report for the lumbar spine noted a mild L4 and moderate L3 compression fractures, as previously noted on a June 2009 x-ray.  A minimal broad disc bulge at L4-L5 was shown, as well as moderate left and mild right L4-L5 neuroforaminal bony narrowing on the sagittals only.  In April 2012 the primary care physician indicated no significant changes were seen, but that if the Veteran was having a significant amount of pain, he would recommend a PMR consultation at the Prescott VAMC.  An April 2012 VA telephone encounter note indicates the Veteran opted not to go to the Prescott VAMC for PMR at that time due to the distance, and that he hoped he would be approved to receive physical therapy locally.

The Veteran contends that he did perform all flexion and extension tests as asked by the January 2012 VA examiner, but that when he reached the limit of what he could do, the examiner asked him to do a bit more, but that he could not do so because of pain.  The Veteran has reported experiencing severe pain following the January 2012 VA examination, which he states he reported to his treating VA primary care physician, and that his February 2012 MRI report showed signs of arthritis, which he states explain his increased pain in his back.  The Veteran also reports that he is not sure what the January 2012 VA examiner was referring to in stating the Veteran was able to bend to 90 degrees when distracted, but that if he had to bend or reach for a reason such as putting on his shoes it came at a cost of pain and discomfort.  The Veteran has related that there are things that have to be done, such as getting dressed and personal hygiene tasks, which cause pain but must be accomplished anyway.  The Veteran also notes he has discussed pain management at length with his treating VA primary care physician, but he manages his pain with only ibuprofen and cyclobenzaprine because he did not like the side effects of narcotic pain medications, he felt they masked the pain too well so he would not be aware of his limits, and would end up overdoing it and pay later with increased back pain when the medications wore off.  The Veteran also notes that he declined physical therapy at the Prescott VAMC because it would require a four hour drive there and home, which would not be worth it for a 30 minute therapy session as he would be crippled with pain from driving and sitting too much by the time he got home.  See May 2015 hearing testimony; August 2013 VA Form 9; October 2012 notice of disagreement.

After considering the medical history of the Veteran's service-connected lumbar spine disability, the Board finds that at the time of the September 2012 rating decision, improvement in the Veteran's lumbar spine disability under the ordinary conditions of life and work had not been demonstrated.

The medical evidence of record indicates the Veteran has consistently complained of chronic pain in his lower back, aggravated by movement and repeated use, and that this pain will affect his ability to sit and stand for long periods.  Although the January 2012 VA examiner expressed concerns about nonorganic factors affecting the Veteran's reported back pain, and opined that that Veteran did not have objective evidence of any back abnormality even though he had compression fractures reported at L3 and L4, the January 2012 VA examiner did not address the findings upon the October 2009 VA examination, or the Veteran's complaints of chronic back pain in his VA treatment records, to include the August 2010 VA PMR consultation.  Further, the January 2012 VA examiner did not opine that the Veteran's service-connected lumbar spine disability had actually improved, or that previous testing results should be determined to be invalid.

Finally, the Veteran's statements as well as his VA treatment records indicate that the Veteran's service-connected lumbar spine disability has continued to impact his ability to perform physical tasks, including activities of daily living, due to severe back pain which is aggravated with movement, or prolonged sitting or standing.  The medical evidence also indicates that the Veteran's use of only ibuprofen was due to side effects of stronger medications, and his choice not to pursue physical therapy with VA PMR was due to the long distance the Veteran would be required to drive to the Prescott VAMC for such therapy.  The evidence does not indicate these choices were because of an improvement in the Veteran's service-connected lumbar spine disability.

As VA has failed to meet its burden to demonstrate actual improvement of the Veteran's lumbar spine resulting in an improvement in his ability to function under the ordinary conditions of life and work, the Board finds the restoration of a 20 percent disability rating is warranted.

III. Increased Rating

A. Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206.  

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The United States Court of Appeals for Veterans Claims has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination[, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

Disabilities of the spine are rated under either the General Formula for Diseases and Injuries of the Spine (General Formula) or the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher rating.  See 38 C.F.R. § 4.71(a) Diagnostic Code 5243, Note (6).

The General Rating Formula (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating IVDS Based on Incapacitating Episodes), in relevant part, is as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

Unfavorable ankylosis of the entire spine ............................100 percent

Unfavorable ankylosis of the entire thoracolumbar spine......50 percent

Unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.................................................................40 percent

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine......................................30 percent

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.................................................................................20 percent

38 C.F.R. § 4.71a, The Spine.

Under Note (1), objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately, under an appropriate diagnostic code.

The normal findings for range of motion of the lumbar spine are flexion to 90 degrees, extension to 30 degrees, lateral flexion, right and left, to 30 degrees, and rotation, right and left, to 30 degrees.  38 C.F.R. § 4.71a, Plate V.

B. 
Analysis

The Board finds the preponderance of the competent and credible evidence of record is against finding that the criteria for a disability rating in excess of 20 percent for the lumbar spine disability have been met.

As discussed above, the Veteran underwent a VA PMR consultation in August 2010 at which time he complained of decreased motion due to pain.  However, the range of motion testing performed at that time is not adequate for rating purposes, as an accurate measurement of the Veteran's limitation of motion in degrees was not reported.  See 38 C.F.R. § 4.46.

The January 2012 VA examination report listed the Veteran's forward flexion, extension, and bilateral lateral rotation as ending at zero degrees, but indicated full bilateral lateral flexion, with no objective evidence of painful motion with any range of motion.  However, as discussed above, the January 2012 VA examiner reported the Veteran would not perform range of motion testing when asked, but allegedly performed full flexion to 90 degrees when distracted.  The examiner appears to have doubted the Veteran's complaints and his effort upon examination at that time, but the examiner did not address the Veteran's prior October 2009 VA back examination report, or his complaints of back pain and limited motion in his treatment records.  Also discussed above, the Veteran contends he did comply with the January 2012 VA examination testing, but that he could not bend or extend as far as the examiner wanted due to pain.  Accordingly, the Board finds the totality of the evidence of record calls into question the validity of the January 2012 VA examination findings, and accordingly finds the January 2012 VA examination report inadequate for rating purposes.

In February 2013, the Veteran attended a VA PMR doctor consultation.  The Veteran reported that beginning in 2009 his chronic back pain seemed to change with an insidious progression, in that he began to experience more difficulty with physical activity, and with prolonged standing his legs would go numb.  The Veteran reported his lumbosacral pain was constant, aching, and like a bruised sensation as if he had been struck with a baseball bat.  The Veteran reported the pain increases with bending or lifting, as well as increased burning pain in the right gluteal with prolonged sitting.  The physician noted the Veteran's discontinuation of prior medications such as gabapentin and Lyrica due to side effects, and that he used ibuprofen and cyclobenzaprine at that time.

Upon examination, the February 2013 PMR physician noted the Veteran frequently changed position sitting to standing to reduce his low back pain.  The Veteran's lumbosacral range of motion was markedly reduced, with flexion to 30 degrees, extension to 15 degrees, right lateral flexion to 20 degrees, left lateral flexion to 15 degrees, and pain throughout all motions.  The PMR physician noted the Veteran's morbidly obese habitus contributes significantly to his chronic low back pain, as well as fear avoidance and significant deconditioning.  Weight loss was encouraged, as well as physical therapy to increase the Veteran's core, mobility, and to minimize fear avoidance and deconditioning.

The Veteran's private chiropractic records during the appeal period indicate the Veteran's continued complaints of low back pain and limited motion, including limited flexion, however formal range of motion testing does not appear to have been performed.

The Veteran was afforded a VA examination in September 2016.  The Veteran complained of continuing constant back pain and stiffness, treated with oral analgesics as needed.  Upon examination, the Veteran's flexion was to 60 degrees, extension was to 20 degrees, right lateral flexion to 25 degrees, left lateral flexion to 25 degrees, right lateral rotation to 30 degrees, and left lateral rotation to 20 degrees.  Pain was noted on examination and caused functional loss in all ranges of motion, and pain was also noted with weightbearing.  No additional loss of function or range of motion was noted after repetitive use, and although the Veteran was not examined immediately after repetitive use over time, the examiner opined that the examiner was medically consistent with the Veteran's statements describing his functional loss with repeated use over time.  However, the VA examiner was unable to estimate this functional loss in terms of range of motion.  The Veteran did not report flare-ups.  The Veteran reported occasional use of a cane to improve support and to decrease his weightbearing pain.  The VA examiner stated there was no ankylosis of the thoracolumbar spine, and although IVDS was diagnosed, the examiner reported there were no incapacitating episodes in the previous 12 months.  The September 2016 VA examiner noted bilateral lower extremity radiculopathy, but indicated no other neurologic abnormalities associated with the service-connected lumbar spine disability.

Regarding the criteria for orthopedic manifestations under the General Rating Formula, the September 2016 VA examination report indicated flexion to 60 degrees, with no additional loss of motion following repetitive use.  

The Board has considered functional loss due to pain and weakness that causes additional disability beyond that which is reflected on range of motion measurements.  See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board must consider the effects of weakened movement, excess fatigability and incoordination.  See 38 C.F.R. § 4.45.  

Here, the Veteran has competently reported chronic back pain aggravated by repetitive use, and prolonged standing and sitting.  Although the September 2016 VA examination was not conducted following repetitive use over time, the VA examiner found the examination was medically consistent with the Veteran's statements describing his functional loss following repetitive use over time.  However, the VA examiner was unable to estimate the additional functional loss in terms of range of motion.  

Although the PMR physician reported flexion limited to 30 degrees during the February 2013 consultation, the physician also noted the Veteran's fear avoidance and obese body habitus as well, indicating the flexion measurement reported was not based solely on the effects of the Veteran's service-connected lumbar spine disability.  Accordingly, the Board finds pain, weakened movement, excess fatigability and incoordination result in functional loss of the Veteran's lumbar spine following repetitive use over time that more nearly approximates a limitation of flexion greater than 30 degrees but not greater than 60 degrees.  

Further, the Board finds that no ankylosis of the thoracolumbar spine has been shown by the lay and medical evidence of record.  

Accordingly, the Board finds the criteria under the General Rating Formula for a disability rating in excess of 20 percent have not been met.

Further, although IVDS has been diagnosed, neither the medical nor lay evidence of record indicates that that the Veteran has experienced incapacitating episodes due to the IVDS during the appeal period.  Accordingly, a disability rating in excess of 20 percent is not warranted under the Formula for Rating IVDS Based on Incapacitating Episodes.  See September 2016 VA back examination report.

As discussed in the Introduction, the Veteran has been granted service connection for peripheral neuropathy of the right and left lower extremities as related to his service-connected lumbar spine disability.  The Veteran did not appeal the denials of increased ratings for these disabilities in the September 2012 rating decision, and accordingly those ratings are not currently before the Board.

The Board finds the totality of the evidence of record does not indicate, and the Veteran does not contend, that there are any other objective neurological abnormalities associated with his service-connected lumbar spine disability.  See September 2016 VA examination report; see also July 2011 rating decision (denying entitlement to service connection for bowel issues and erectile dysfunction as secondary to the service-connected lumbar spine disability).  Accordingly, the Board finds that the preponderance of the evidence is against granting a separate compensable rating for any other objective neurologic abnormalities. 

As shown above, and as required by Schafrath, 1 Vet. App. at 594, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  In this case, the Board finds no provision upon which to assign the Veteran a disability rating in excess of 20 percent for the lumbar spine disability.


IV. TDIU

A. Legal Criteria

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

Where the percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the veteran's background including his employment and educational history.  38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  The Board may submit to the Director, Compensation Service, for extraschedular consideration cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b).

B. Analysis

The Veteran is service connected for a lumbar spine disability, rated as 20 percent disabling; peripheral neuropathy of the right lower extremity, rated as 10 percent disabling; peripheral neuropathy of the left lower extremity, rated as 10 percent disabling; and bilateral tinnitus, rated as 10 percent disabling.  The Veteran's current combined rating is 40 percent.  See also October 2016 rating decision.  The Board finds the Veteran does not meet the criteria for schedular consideration of TDIU under 38 C.F.R. § 4.16(a) because his combined disability rating is less than 70 percent, and he does not have at least one disability ratable at 40 percent or more.  

Further, the Board finds that submission of the case to the Director, Compensation Service for extraschedular consideration under 38 C.F.R. § 4.16(b) is not warranted because the preponderance of the competent and credible evidence of record is against finding that the Veteran is unable to secure and follow substantially gainful employment as a result of his service-connected disabilities.

The Veteran contends he is unable to work due to his service-connected lumbar spine and lower extremity disabilities.  See June 2009 VA Form 21-8940; June 2009 Veteran statement; see also August 2010 VA PMR doctor consultation; October 2009 VA spine examination report; June 2009 SSA Disability Report - Adult.

The Veteran has a high school education.  See, e.g., June 2009 VA Form 21-8940.  The Veteran's SSA disability records indicate that his special training includes his training as a construction mechanic during active duty service, as well as management classes via his last employer.  His work history includes about two years as a warehouse manager, one year as a receiving clerk, and about 20 years as an auto parts store manager.  See SSA Disability Report; June 2009 VA Form 21-8940.  The Veteran also reported side work doing automotive electrical work.  See September 2009 SSA psychiatric evaluation report.  In the June 2009 SSA Disability Report - Adult, the Veteran indicated that as an auto parts store manager, his responsibilities included maintaining store inventory, protecting company assets, maintaining audit compliance, adhering to established budgets, and performing recruiting, development, discipline, and retention of store associates.

First, the Board affords the Veteran the benefit of reasonable doubt, and finds the Veteran's service-connected lumbar spine and lower extremity disabilities prevent the Veteran from performing physical work activities.  See September 2016 VA back examination report and addendum opinion; October 2009 VA spine examination report; September 2009 SSA Physical Residual Functional Capacity.

However, the Board finds that the preponderance of the competent and credible evidence of record is against finding that the Veteran's service-connected disabilities prevent the Veteran from performing sedentary work activities.  

The Veteran was granted SSA disability benefits in 2009 due to his lumbar spine disability as the primary diagnosis, but also due to a secondary diagnosis of major depression.  See September 2009 SSA disability determination and transmittal.  However, service connection has not been established for a mental health disability.

During a February 2009 VA audiology examination, the Veteran reported constant, moderate tinnitus.  The Veteran reported his service-connected tinnitus, as well as his nonservice-connected hearing loss, make it hard to hear on the phone and difficult to hear conversations in noise, but he did not indicate that the tinnitus significantly impairs or prevents these types of communication.  See also September 2009 SSA Physical Residual Functional Capacity (no communicative limitations).

In a June 2009 SSA Disability Report - Adult, the Veteran reported that the pain and relaxation drugs he has been given for his lumbar spine disability and his radiculopathy made it difficult to function, put him in a state of confusion, and indicated they may have affected his memory.  As discussed above, the Veteran's medical records indicate that he has discontinued the use of prescription medications such as Lyrica and gabapentin due to reported side effects such as nightmares and confusion.  However the totality of the evidence of record indicates the Veteran only used such medications for short period of time before discontinuing them due to these side effects, and that he has mostly maintained treatment for his back pain with ibuprofen.  See, e.g., February 2013 VA PMR doctor consultation; August 2010 VA PMR doctor consultation.  Further, the Veteran has denied using narcotic pain medications because of the potential to aggravate his disabilities due to overuse when the pain was masked.  Accordingly, the Board finds any effects on the Veteran's ability to perform work tasks due to side effects of pain medications were at most temporary.  See also September 2016 VA examination report (treatment with oral analgesics as needed); March 2015 VA primary care team note (lumbar radiculopathy treated with ibuprofen with meals).

Finally, the evidence of record indicates that the Veteran has repeatedly reported that pain from his service-connected disabilities affect his ability to sit for long periods of time.  See, e.g., February 2013 VA PMR doctor consultation; April 2011 First Chiropractic note; December 2010 First Chiropractic note; February 2010 First Chiropractic note; September 2009 SSA psychiatric evaluation; June 2009 SSA Disability Report - Adult.  A September 2009 SSA Physical Residual Functional Capacity report indicated the Veteran was able to sit with normal breaks for a total of about six hours in an eight hour work day based on sensory changes in his bilateral lower extremities consistent with radiculopathy, and limited range of motion in his lumbar spine associated with pain and due to x-ray findings and changes.  Following an October 2009 VA spine examination, the VA examiner opined that sedentary employment is feasible with frequent changes in position, but noted the Veteran's pain level would be distracting for concentration purposes.  During the February 2013 VA PMR doctor consultation, the physician noted the Veteran frequently changed position from sitting to standing to reduce his low back pain.  Further, following the September 2016 VA examination, the VA examiner opined in a September 2016 addendum that the Veteran is at least capable of sedentary work that allows him to stand for up to 20 minutes every hour or so.  Accordingly, the Board finds that while the Veteran's service-connected back and lower extremity disabilities affect his ability to sit for long periods of time due to increased symptoms to include pain, requiring him to change positions and stand at intervals, and the Veteran's back pain may cause some impairment to his ability to concentrate, the preponderance of the competent and credible evidence of record is against finding that the Veteran is prevented from performing sedentary work activities by his service-connected disabilities.

Accordingly, the Board finds the preponderance of the competent and credible evidence of record is against finding that the Veteran is unemployable due to his service-connected disabilities.  Therefore, the Board determines that referral to the Director, Compensation Service for consideration of entitlement to a TDIU on an extraschedular basis is not warranted.  38 C.F.R. § 4.16(b).
















	(CONTINUED ON NEXT PAGE)




In closing, the Board does not doubt that the Veteran's service-connected disabilities have some impact on his employability.  However, the schedular evaluations currently in effect for these disabilities recognize the industrial impairment resulting from his disabilities.  Nevertheless, for the reasons and bases set forth above, the preponderance of the evidence is against finding his service-connected disabilities are of such severity so as to preclude his participation in any form of substantially gainful employment.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A 20 percent disability rating for the service-connected lumbar spine disability is restored, effective January 10, 2012.

Entitlement to a disability rating in excess of 20 percent for the service-connected lumbar spine disability is denied.

Entitlement to TDIU is denied.




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


